PER CURIAM.
This cause was heard upon the transcript of record, briefs and oral argument for appellees. Treating appellant’s petition in this case as a petition for k writ of habeas corpus, it is apparent from the record that appellant is serving a life sentence in the LaGrange Reformatory at LaGrange, Kentucky, upon a conviction on an indictment for murder in the Circuit Court of Bell County, Kentucky, and that he has not exhausted the remedies provided for his relief by the laws of that State, and that no reversible error appears upon the record.
It is therefore ordered and adjudged that the judgment appealed from be and the same is affirmed.